MEEK, District Judge,
after stating the facts as above, delivered the opinion of the court.
The appellants complain that the trial court erred in holding as matter of law on the facts found that there existed such a necessity *891as justified the master in selling the ship without first communicating with and securing the authority of the owners. They do not challenge the correctness of the facts found by the district judge, but by the phrasing of the assignment of errors and in their argument and briefs they tacitly admit the sufficiency of the evidence to support his findings. We have read the record carefully, and have concluded that, though the testimony as to the condition and peril of the ship is conflicting, yet it sustains the findings of the district judge, and, consequently, they will not be disturbed. The Albany (C. C.) 48 Fed. 565; The Alijandro, 6 C. C. A. 54, 56 Fed. 622.
The principles involved in the disposition of this case are few, and well settled. Both sides to the controversy cite the same authorities in support of their respective contentions, so that it is manifest the difficulty lies in the application of recognized principles to the facts. It is settled law that a master has no general authority, virtute officii, to sell his vessel. The Catherine, 15 Jur. 1 Eng. Law & Eq. 679; Gates v. Thompson, 57 Me. 422, 99 Am. Dec. 782; 20 A. & E. of Law, Second Ed. 210. It is as well settled that a master has implied authority to sell his vessel in case of actual necessity; but there must be an extreme necessity, and the master must have acted in good faith, to render the sale made by him valid. The Amelie, 6 Wall. 26, 18 L. Ed. 806; The Brig Sarah Ann, 2 Sumn. 206, Fed. Cas. No. 12,342; Id., 13 Pet. 400, 10 L. Ed. 213. Mr. Justice Davis, in The Amelie, cited supra, says:
“The sale of a ship becomes a necessity, within the meaning of the commercial law, when nothing better can be done for the owner, or those concerned in the adventure. If the master, on his part, has an honest purpose to serve those who are interested in the ship and cargo, and can clearly prove that the condition of his vessel required him to sell, then he is justified. As the power is liable to abuse, it must be exercised in the most perfect good faith, and it is the duty of courts and juries to watch with great care the conduct of the master. In order to justify the sale, good faith in making it and the necessity for it must both concur, and the purchaser, to protect his title, must be able to show their concurrence. The question is not whether it is expedient to break up a voyage and sell the ship, but whether there was a legal necessity to do it. If this can be shown, the master is justified; otherwise not. And this necessity is a question of fact to be determined in each case by the circumstances in which the master is placed, and the perils to which the property is exposed.”
The good faith of the master in selling the ship is not questioned. It is manifest from his conduct that he had an honest purpose to serve those at interest, and that he was exercising his best discretion. ,But this is not sufficient. The claimant must also show that the sale of the ship was an actual and pressing necessity; that her condition was truly perilous, menacing the owners with a total loss, or subjecting them to such burden of expense in any attempt to deliver her as not to justify the undertaking. The ship was stranded on the beach, and exposed to the wind and waves of the Gulf of Mexico. She was lying almost broadside, and had 600 tons of ballast in her hold. She was heavily listed off and towards the shore, and was bilged, but by reason of the ballast and water in her it •could not be ascertained how badly. The water covered the ballast *892at the same height or level within the ship as in the Gulf, and the-tide ebbed and flowed in her. Large fish were swimming in the hold, and pieces of clay ballast had washed ashore. The weather on the Gulf was rough and threatening. Competent and disinterested surveyors, after making such an examination as conditions-would permit, concluded that the peril of the ship was “to her full extent,” and so great as to demand immediate action on the part of the master in disposing of her. With the plainly perilous condition-of the ship before him, and his own judgment re-enforced by the recommendation of the board of surveyors, the master was justified' in making a sale, in event it was not practicable or feasible for him to consult the owners in order that they might determine and direct the course to be pursued.
Mr. Davis, in The Amelie, cited supra, further says:
“If the master can, within a reasonable time, consult the owners, he is-required to do it, because they should have an opportunity to decide whether, in their judgment, a sale is made necessary.”
In Hall v. Franklin Insurance Company, 9 Pick. 466, Judge Putnam says:
“The master acts for the owners or insurers because they cannot have an opportunity to act for themselves. If the property could be kept safely until they could be consulted, and have an opportunity in a reasonable time to* exercise their own judgment in regard to the sale, the necessity to act for them would cease.”
The master cabled the owners of the stranding of the ship and her peril on December 31, 1900. The sale was not made until the afternoon of January 4, 1901. The intervening time was occupied by the master in securing a board of surveyors to pass upon the-condition of his vessel, in receiving its report, and finding a purchaser. The owners did not communicate with him upon receipt of his cable, but straightway abandoned the ship to the insurers. The-insurers had not advised or given him any directions up to the hour of sale. The learned district judge expresses the rule he considers applicable to these facts as follows:
“If notice to the owners was not easy and practicable, or, if given, and the-master had failed to ascertain their wishes within a reasonable time, then he was authorized to act upon the necessity and emergency of the occasion-as they then appeared to him from all the lights- before him.”
We do not consider that the failure of the owners or insurers to-communicate their wishes within a reasonable time would enlarge the authority of the master in the premises. Such a rule, in our opinion, would alter the manifest and wise tendency of the law to-restrict his authority to sell to the narrowest limits. Where it is feasible, the owners should always have the right to say what disposition shall- be made of their property, and their rights should be safeguarded by all possible and reasonable rules. If it had been-practicable and feasible for the master to communicate the offer-made him for the purchase of the ship to the owners, it would have-been his duty to do so, even though he had advised them of the ship’s stranding and peril, and had received no instructions from them as to what to do. He could only be justified in a failure to-*893■communicate the offer because at the time it was made the peril of his ship was so great and so impending and immediate in character ■as not to warrant the necessary delay. The facts of this case relating to the perilous condition of the ship, in our opinion, bring it within the rule enunciated, and so we conclude that the master was justified in making the sale without first communicating with the owners.
The part taken by the vice consul, Eitzen, in the transactions ending in the sale of the ship, is severely criticised by the appellants, and it is charged that the master did not exercise his own discretion and judgment in making the sale, but was unduly influenced thereto by Eitzen. The vice consul was active in effecting the sale, but a careful and impartial review of the testimony of the master discloses that he was impressed with the necessity of the sale by reason of the ship’s condition and imminent peril, and that he acted primarily upon his own judgment and the recommendations of the board of surveyors. Eitzen gave his opinion as to the advisability of the sale, but it would have been strange had he not done so. However, it is the master’s good faith that is material to this inquiry, and, his good faith not being questioned, it is unnecessary to further analyze or discuss the conduct of Eitzen.
That the ship was subsequently floated is urged by counsel for the appellants as being a fact material in reaching a correct conclusion, especially in view of the number of witnesses who testified the ship was in no immediate peril. The justification of the master is to be found in the condition and circumstances which confronted him at the time of the sale. The witnesses testified after the event, and, while they may not have been consciously influenced by the fact that the ship withstood its peril, yet their convictions were no doubt heightened and strengthened thereby. Each day the ship lived through its peril would naturally inspire added confidence of its ultimate rescue. The subsequent floating of the ship demonstrates the master and his advisers indulged an erroneous judgment, but elements over which man has no control, and that he cannot forecast, so enter into an order the ultimate event that it would be unjust to raise up a presumption of incompetence against honest and experienced men because of such erroneous judgment, and the law does not do it. The Brig Sarah Ann, 13 Pet. 387, 10 L. Ed. 213; The Amelie, 6 Wall. 18, 18 L. Ed. 806.
The decree of the District Court is affirmed.